Exhibit 99.1 Actinium Pharmaceuticals, Inc. (A Development Stage Company) Consolidated Financial Statements As of December 31, 2011 and 2010 and for the years ended December 31, 2011 and 2010 and for the period from June 13, 2000 (inception) to December 31, 2011 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Actinium Pharmaceuticals, Inc. (A Development Stage Company) Newark, NJ We have audited the accompanying consolidated balance sheets of Actinium Pharmaceuticals, Inc. (a Development Stage Company) (the “Company”) as of December 31, 2011 and 2010, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for the years then ended and for the period from June13,2000 (Inception) to December 31, 2011. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Actinium Pharmaceuticals, Inc. as of December 31, 2011 and 2010 and the results of their operations and their cash flows for the years then ended and for the period from June 13, 2000 (Inception) to December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has not generated any revenue since its inception, has a history of operating losses, and has an accumulated deficit since its inception. Those conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to those matters are also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas September 7, 2012 F-2 Actinium Pharmaceuticals, Inc. (A Development Stage Company) Consolidated Balance Sheets December 31, 2011 December 31, 2010 ASSETS Current assets: Cash $ $ R&D reimbursement receivable Prepaid expenses and other current assets Deferred financing costs - Total current assets Property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Convertible notes payable, net - Derivative liabilities - Total current liabilities Commitments and contingencies Stockholders’ equity: Preferred stock-Series A, $0.01 par value; 1,000,000 shares authorized; 1,000,000 shares issued and outstanding Preferred stock-Series B, $0.01 par value; 4,711,247 shares authorized; 4,711,247 shares issued and outstanding Preferred stock-Series C-1, $0.01 par value; 800,000 shares authorized; 800,000 shares issued and outstanding Preferred stock-Series C-2, $0.01 par value; 666,667 shares authorized; 666,667 shares issued and outstanding Preferred stock-Series C-3, $0.01 par value; 502,604 shares authorized; 502,604 shares issued and outstanding Preferred stock-Series C-4, $0.01 par value; 4,250,000 shares authorized; 4,250,000 shares issued and outstanding Preferred stock-Series D, $0.01 par value; 3,000,000 shares authorized; 3,000,000 shares issued and outstanding Preferred stock-Series E, $0.01 par value; 30,000,000 shares authorized; 23,697,119 shares issued and outstanding - Common stock, $0.01 par value, 80,000,000 shares authorized; 2,407,805 shares issued and outstanding Additional paid in capital Deficit accumulated during development stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying summary of accounting policies and notes to consolidated financial statements. F-3 Actinium Pharmaceuticals, Inc. (A Development Stage Company) Consolidated Statements of Operations For the Period For the Year Ended from June 13, December 31, 2000 (Inception) to December 31, 2011 Revenues $
